            Case 2:18-cv-00796-EJF Document 2 Filed 10/11/18 Page 1 of 22




Brent O. Hatch (5715)                                 Shane V. Cortesi (pro hac vice pending)
bhatch@hjdlaw.com                                     shane.cortesi@cortesilaw.com
Lara A. Swensen (8493)                                The Law Office of Shane V. Cortesi
lswensen@hjdlaw.com                                   3200 West End Ave, Suite 500
HATCH, JAMES, & DODGE, P.C.                           Nashville TN 37203
10 West Broadway, Suite 400                           Telephone: (615) 522-5318
Salt Lake City, Utah 84101
Telephone: (801) 363-6363

Attorneys for Plaintiff My Sweet Petunia, Inc.
______________________________________________________________________________
                     IN THE UNITED STATES DISTRICT COURT FOR THE
                          DISTRICT OF UTAH, CENTRAL DIVISION

 MY SWEET PETUNIA, INC.
                                                                    COMPLAINT
        Plaintiff,

 vs.
                                                   Case No. 2:18-cv-00796________
 STAMPIN’ UP! INC.,
                                                   Judge Evelyn J. Furse
        Defendant.


       Plaintiff My Sweet Petunia, Inc., by its attorneys, brings this Complaint against Defendant

Stampin’ Up! Inc. and hereby alleges as follows:

                                  NATURE OF THE ACTION

       1.      This is an action for patent infringement arising under the patent laws of the United

States, 35 U.S.C. § 1 et seq., specifically including 35 U.S.C. § 271.

                                         THE PARTIES

       2.      My Sweet Petunia, Inc. (“Plaintiff” or “Petunia”) is a corporation organized and

existing under the laws of the State of Illinois, having its principal place of business at 310

Ridgeview Drive, Sherrard, Illinois 61281.
             Case 2:18-cv-00796-EJF Document 2 Filed 10/11/18 Page 2 of 22




        3.      On information and belief, Stampin’ Up! Inc. (“Defendant” or “Stampin’ Up”) is

a corporation organized and existing under the laws of the State of Utah, having a principal place

of business at 12907 South 3600 West, Riverton, Utah 84065.

                                 JURISDICTION AND VENUE

        4.      This Court has original subject matter jurisdiction over this action pursuant to 28

U.S.C. §§ 1331 and 1338(a).

        5.      This Court has personal jurisdiction over Stampin’ Up because Stampin’ Up is

deemed to reside in this judicial district by virtue of being incorporated in the State of Utah. In

addition, on information and belief, Stampin’ Up has its principal place of business located within

the judicial district. In addition, Stampin’ Up has offered to sell and/or has sold the accused

infringing products to customers located in the United States, including those based in the state of

Utah.

        6.      Venue is proper in this Court under 28 U.S.C. §§ 1391(c) and 1400(b).

                                  FACTUAL BACKGROUND

                                    Petunia’s Patents-In-Suit

        7.      Petunia’s patents at issue in the instant case are U.S. Patent No. 9,731,531 (“the

’531 Patent”), U.S. Patent No. 9,925,812 (“the ’812 Patent”), and U.S. Patent No. 9,931,875 (“the

’875 Patent”) (collectively, the “Patents-in-Suit”).

        8.      Petunia founder Ms. Iliana Myska, a stay-at-home mother and Army veteran, is the

sole inventor of the Patents-in-Suit and the sole employee of Petunia.

        9.      The ’531 Patent, titled “Craftwork Tools and Kits,” was duly and legally issued by

the United States Patent and Trademark Office (“USPTO”) on August 15, 2017. The ’531 Patent


                                                  2
          Case 2:18-cv-00796-EJF Document 2 Filed 10/11/18 Page 3 of 22




is and remains valid and enforceable. Petunia is the owner by assignment from Ms. Myska of the

entire right, title, and interest in and to the ’531 Patent, including the sole and undivided right to

sue for infringement. A true and correct copy of the ’531 Patent is attached hereto as Exhibit 1.

       10.     The ’812 Patent, titled “Craftwork Tools and Kits,” was duly and legally issued by

the USPTO on March 27, 2018. The ’812 Patent is and remains valid and enforceable. Petunia is

the owner by assignment from Ms. Myska of the entire right, title, and interest in and to the ’812

Patent, including the sole and undivided right to sue for infringement. The application that led to

the ’812 Patent, U.S. Patent Application Ser. No. 15/821,398, was a continuation of U.S. Patent

Application Ser. No. 15/584,761, filed on May 2, 2017, now U.S. Patent No. 9,849,705, which is

a continuation of U.S. Patent Application No. 15/424,600, filed on February 3, 2017, now the ’531

Patent, which is a continuation of U.S. Patent Application No. 14/595,480, filed on January 13,

2015, now the U.S. Patent No. 9,597,909 (“the ’909 Patent”). A true and correct copy of the ’812

Patent is attached hereto as Exhibit 2.

       11.     The ’875 Patent, titled “Craftwork Tools and Kits,” was duly and legally issued by

the USPTO on April 3, 2018. The ’875 Patent is and remains valid and enforceable. Petunia is the

owner by assignment from Ms. Myska of the entire right, title, and interest in and to the ’875

Patent, including the sole and undivided right to sue for infringement. The application that led to

the ’875 Patent, U.S. Patent Application Ser. No. 15/654,939, was a continuation of U.S. Patent

Application No. 15/584,761, filed on May 2, 2017, now U.S. Patent No. 9,849,705, which is a

continuation of U.S. Patent Application No. 15/424,600, filed on February 3, 2017, now the ’531

Patent, which is a continuation of U.S. Patent Application No. 14/595,480, filed on January 13,




                                                  3
             Case 2:18-cv-00796-EJF Document 2 Filed 10/11/18 Page 4 of 22




2015, now the ’909 Patent. A true and correct copy of the ’875 Patent is attached hereto as

Exhibit 3.

       12.      The ’531 Patent, the ’812 Patent, and the ’875 Patent are generally directed to a

novel stamping tool for craftwork that includes a base with gridlines, a workspace, two magnets

that are attracted to ferromagnetic material disposed below the workspace, a widthwise rigid raised

side portion bordering the workspace, a lengthwise rigid raised side portion bordering the

workspace and disposed approximately 90 degrees to the widthwise rigid raised side portion, a

widthwise ruler, a lengthwise ruler, a removable foam pad, and a cover portion with gridlines

pivotably attached to the base.

       13.      The inventions to which the Patents-in-Suit are directed enable a user to apply an

ink stamp to a particular location on cardstock or other stampable substrate by placing the

cardstock on the workspace against the widthwise and lengthwise rigid raised side portions,

placing the magnets over the cardstock, placing the ink stamp on the interior face of the cover

portion opposite the workspace, and moving the cover portion toward the workspace as one would

turn a page of a book.

       14.      Due to these unique features, even users with unsteady hands are able to make

batches of identical homemade greeting cards and other card items in a short period of time using

the commercial embodiment of the claims of the Patents-in-Suit, the “MOST INCREDIBLE

STAMP TOOL INVENTED,” abbreviated the “MISTI stamping tool.”

       15.      Launched from Ms. Myska’s basement, the MISTI stamping tool was an immediate

commercial success. Since its launch, Ms. Myska’s MISTI stamping tool has generated over $6

million in sales with very limited advertising, and was lauded as the “Best Hot Product” at the


                                                4
          Case 2:18-cv-00796-EJF Document 2 Filed 10/11/18 Page 5 of 22




2016 Craft and Hobby Association’s MEGA Conference & Trade Show, the largest arts and crafts

trade show in the world.

        16.     The commercial success of the MISTI stamping tool drew the interest of several

companies in the crafting industry, and American Crafts, L.C., Hampton Art, Inc. and Tonic

Studios USA Inc., introduced their own version of the MISTI stamping tool in the United States;

all three companies have either subsequently withdrawn their products or agreed to cease selling

their products after Petunia sent cease and desist letters or initiated suit.

        17.     Petunia consistently marked its MISTI stamping tool as “Patent Pending” on both

the product packaging and product itself from about January 22, 2015, to March 20, 2017, the day

before the ’909 Patent issued.

        18.     Since the issuance of the ’909 Patent on March 21, 2017 and continuing until

Petunia began virtually marking its MISTI stamping tool in March of 2018, Petunia marked its

MISTI stamping tool with the ’909 Patent serial number in compliance with 35 U.S.C. § 287.

        19.     Since the issuance of the ’531 Patent on August 15, 2017 and continuing until

Petunia began virtually marking its MISTI stamping tool in March of 2018, Petunia marked its

MISTI stamping tool with the ’531 Patent serial number in compliance with 35 U.S.C. § 287.

        20.     Since March of 2018, Petunia has virtually marked its MISTI stamping tool with a

sticker that includes the word “Pat.” and the website address https://mysweetpetunia.com, which

contains a list of all issued patents covering the MISTI stamping tool, including the ’909, ’531,

’875 and ’812 Patents.

                                    Stampin’ Up’s Stamparatus

        21.     Stampin’ Up is a company in the business of manufacturing and selling paper craft


                                                   5
          Case 2:18-cv-00796-EJF Document 2 Filed 10/11/18 Page 6 of 22




products through a network of independent sales consultants called demonstrators.

       22.     On or before November 13, 2017, Stampin’ Up began promoting and offering for

sale a new stamp positioning tool called the Stamparatus (the “Stamparatus”). As shown in the

Product Photographs attached hereto as Exhibit 4, the Stamparatus is a stamping tool that includes

a base with gridlines, a workspace, two magnets that are attracted to ferromagnetic material

disposed below the workspace, a widthwise rigid raised side portion bordering the workspace, a

lengthwise rigid raised side portion bordering the workspace and disposed approximately 90

degrees to the widthwise rigid raised side portion, a widthwise ruler, a lengthwise ruler, a

removable foam pad, and two clear cover portions with gridlines pivotably attached to the base.

       23.     The                    Stampin’                     Up                     website,

https://www.stampinup.com/ecweb/product/146276/stamparatus, describes the Stamparatus as a

tool “created by stampers for stampers” and calls it a “must-have tool for all stampers.” The

Stamparatus is intended to help “perfectly align stamp images, stamp multiples of the same project

quickly and precisely, and get complete ink coverage.” See Exhibit 5.

       24.     On information and belief, Stampin’ Up was aware of Petunia’s MISTI stamping

tool before Stampin’ Up began selling, and offering to sell, the Stamparatus in the United States.

       25.     On November 14, 2017, Petunia sent Stampin’ Up a cease and desist letter (the

“First Cease and Desist Letter”) informing Stampin’ Up of the ’531 Patent and requesting that

Stampin’ Up provide Petunia a sample of the Stamparatus.

       26.     On December 14, 2017, Stampin’ Up responded to the First Cease and Desist Letter

taking the position that the Stamparatus did not infringe the ’531 Patent and ignoring Petunia’s

request for a sample.


                                                 6
          Case 2:18-cv-00796-EJF Document 2 Filed 10/11/18 Page 7 of 22




       27.        On February 8, 2018, Petunia sent Stampin’ Up another letter further clarifying its

position that the Stamparatus infringes the claims of the ’531 Patent and again requesting a sample

of the product.

       28.        On February 16, 2018, Stampin’ Up unequivocally rejected the demand that it cease

and desist sales of the Stamparatus in the United States and again ignored Petunia’s request for a

sample.

       29.        On April 4, 2018, Petunia sent Stampin’ Up a letter informing Stampin’ Up of the

issuance of the ’875 and ’812 Patents.

       30.        Despite its knowledge of Petunia’s patent rights, Stampin’ Up, as of the date of

filing of the Complaint, continues to promote, offer to sell and sell the Stamparatus and accessories

for the Stamparatus in the United States as evidenced on its website. 1 See Exhibit 5. On October

2, 2018, Stampin’ Up published a new video (“Stamparatus Accessories by Stampin’ Up!”) on

YouTube that describes not only how to use the Stamparatus for stamping, but also offers new

accessories for sale with the Stamparatus. 2

       31.        Upon information and belief, Stampin’ Up also sells the Stamparatus and

accessories for the Stamparatus through its network of demonstrators, who receive a commission

for selling the product. Upon information and belief, Stampin’ Up provides demonstrators with

support, training, special events, and an online community to increase sales of Stampin’ Up

products, including the sales of the Stamparatus, and educate consumers about the ways in which

Stampin’ Up products can be used.


1  Available at https://www.stampinup.com/ecweb/product/146276/stamparatus (last accessed
September 26, 2018).
2 See https://youtu.be/M4HHHVIfCWw (last accessed October 10, 2018).


                                                   7
          Case 2:18-cv-00796-EJF Document 2 Filed 10/11/18 Page 8 of 22




        32.      Stampin’                  Up’s                  YouTube                     channel,

https://m.youtube.com/user/stampinupvideo/videos, includes videos demonstrating the use of the

Stamparatus by persons who, upon information and belief, are agents of Stampin’ Up. As one

example, Stampin’ Up’s instructional and promotional video entitled “5 Things to Know About

the Stamparatus,” which describes the product’s features and instructs regarding recommended

uses, has over 147,000 views. The October 2, 2018 video, which states that the Stamparatus was

designed “for stampers”, demonstrates how to use multiple stamps with the product, and instructs

viewers “To get your Stamparatus, contact your local demonstrator or go to www.stampinup.com.”

        33.      In the Product Packaging accompanying the Stamparatus, Stampin’ Up also

provides photographs and step-by-step instructions (“the Product Instructions”) that instruct users

on how to use the Stamparatus in a manner that infringes numerous claims of the Patents-in-Suit.

See Exhibit 6.

        34.      Upon information and belief, the Stamparatus is imported by Stampin’ Up from

China because the instructions accompanying the Stamparatus state the product is “Made in

China.”

        35.      The Stampin’ Up Stamparatus stamp positioning tool satisfies each and every

limitation of at least the below-mentioned Claims of the ’531, ’812 and ’875 Patents, either literally

or under the doctrine of equivalents, as set forth below.

                 COUNT I: DIRECT INFRINGEMENT OF THE ’531 PATENT

        36.      Petunia realleges and incorporates by reference each of the preceding numbered

paragraphs as if fully set forth herein.




                                                  8
          Case 2:18-cv-00796-EJF Document 2 Filed 10/11/18 Page 9 of 22




       37.     Stampin’ Up has directly infringed and continues to directly infringe Claims 1-5 of

the ’531 Patent in violation of 35 U.S.C. § 271(a) by at least offering to sell, selling, and importing

into the United States without authority, apparatuses for craftwork that include all of the limitations

of at least Claims 1-5 of the ’531 Patent, including, but not limited to, the Stamparatus stamp

positioning tool.

       38.     As shown in Exhibit 4, the Stamparatus includes all the features of Claims 1-5 of

the ’531 Patent either literally or under the doctrine of equivalents, including, but not limited to:

(a) a rectangular base comprising a base width, a base length and a base periphery defining a

perimeter of the base; (b) the base comprising a workspace configured to support a stampable

substrate having a widthwise edge and a lengthwise edge; (c) widthwise and lengthwise

rectangular rulers; (d) widthwise and lengthwise rigid raised side portions bordering the workspace

and disposed 90 degrees relative to each other; (e) two rectangular, clear cover portions having

interior surfaces configured to accept an ink stamp connected to the base by hinges to allow the

cover portions to move 180 degrees from an open position to a closed position; (f) the use of a

foam pad to enable stamping of a crisp image; and (g) magnets and a ferromagnetic material below

the workspace to hold a stampable substrate in place. See also Exhibit 5 (noting that the product

includes “2 magnets to hold the paper in place”; “Rulers on 2 sides for quick measuring”; “Multiple

hinges for more placement options”; “1 foam mat for use with photopolymer”; and “1 base with

grid”); Exhibit 6.

       39.     All of the features of the ’531 Patent enable users of the MISTI stamping tool to

quickly, precisely and repeatedly apply consistent stamps to the user’s cardstock or other

stampable substrate.


                                                  9
          Case 2:18-cv-00796-EJF Document 2 Filed 10/11/18 Page 10 of 22




        40.     Despite its actual knowledge of Petunia’s ’531 Patent since no later than November

14, 2017, Stampin’ Up has sold and continues to offer to and sell the accused product in deliberate

disregard of Petunia’s patent rights. As such, Stampin’ Up has acted recklessly and continues to

willfully, wantonly, and deliberately engage in acts of infringement of the ’531 Patent, justifying

an award to Petunia of increased damages under 35 U.S.C. § 284, and attorneys’ fees and costs

incurred under 35 U.S.C. § 285.

              COUNT II: INDUCED INFRINGEMENT OF THE ’531 PATENT

        41.     Plaintiff realleges and incorporates by reference each of the preceding numbered

paragraphs as if fully set forth herein.

        42.     By encouraging and instructing others to use the Stamparatus in a manner that

Stampin’ Up knew or should have known infringes at least Claims 6-20 of the ’531 Patent, with

the specific intent to bring about such acts of infringement, Stampin’ Up has induced infringement

of the ’531 Patent in violation of 35 U.S.C. § 271(b).

        43.     Use of the Stamparatus in accordance with the photographs and videos on the

Stampin’ Up website, the YouTube channel, and the Product Instructions directly infringes at least

Claims 6-20 of the ’531 Patent. For example, with respect to Claim 7, the Product Instructions

show a rectangular card with a widthwise edge and a lengthwise edge, and, with reference to

provided figures, the Product Instructions state: “2. Put the paper on the Stamparatus (or on the

foam mat for photopolymer stamps), lining it up in the corner (Fig. 8); 3. Place the stamp on the

paper (Fig. 9). 4. To secure the stamp to the plate, close the plate over the stamp, press lightly,

then lift up the plate (Fig. 10). . . . 6. Ink the stamp, then close the plate over the paper (Fig. 12).”




                                                   10
            Case 2:18-cv-00796-EJF Document 2 Filed 10/11/18 Page 11 of 22




        44.      Since at least as early as Stampin’ Up’s receipt of the First Cease and Desist Letter,

Stampin’ Up has had actual knowledge of the ’531 Patent and knowledge that the Stamparatus and

use thereof in accordance with Stampin’ Up’s instructions, infringes at least Claims 6-20 of the

’531 Patent.

        45.      Notwithstanding Stampin’ Up’s actual knowledge of the ’531 Patent, Stampin’ Up

continues to promote the Stamparatus on its website and instructs users on how to use the

Stamparatus in a way that infringes at least Claims 6-20 of the ’531 Patent.

        46.      Stampin’ Up has engaged in these activities with the specific intent to cause acts

which it knows or should know would constitute direct infringement of at least Claims 6-20 of the

’531 Patent by such third parties, including users of the Stamparatus and Stampin’ Up’s

demonstrators.

        47.      Accordingly, Stampin’ Up has and/or continues to actively induce infringement of

the ’531 Patent by at least encouraging and instructing persons located in the United States to use

the Stamparatus in a manner that infringes at least Claims 6-20 of the ’531 Patent under 35 U.S.C.

§ 271(b).

        48.      Stampin’ Up’s past and/or ongoing inducement with specific intent to bring about

such infringement and knowledge that infringement of at least Claims 6-20 of the ’531 Patent will

take place subjects Stampin’ Up to liability as an indirect infringer for induced infringement.

        COUNT III: CONTRIBUTORY INFRINGEMENT OF THE ’531 PATENT

        49.      Plaintiff realleges and incorporates by reference each of the preceding numbered

paragraphs as if fully set forth herein.




                                                  11
           Case 2:18-cv-00796-EJF Document 2 Filed 10/11/18 Page 12 of 22




          50.     The Stamparatus stamp positioning tool offered for sale, sold and/or imported by

Stampin’ Up constitutes a material part of invention recited in at least Claims 6-20 of the ’531

Patent.

          51.     The Stamparatus stamp positioning tool offered for sale, sold and/or imported by

Stampin’ Up is not a staple article or commodity of commerce suitable for substantial non-

infringing use.

          52.     The Stamparatus has no substantial non-infringing uses, and is described by

Stampin’ Up as a tool “created by stampers for stampers” and a “must-have tool for all stampers.”

          53.     Moreover, at least as a result of having been placed on notice of the ’531 Patent by

Petunia’s First Cease and Desist Letter, Stampin’ Up knows that the Stamparatus is especially

made or especially adapted for use in a manner that infringes at least Claims 6-20 of the ’531

Patent as shown in Exhibits 4-7.

          54.     Accordingly, Stampin’ Up’s activities of manufacturing, using, selling, offering to

sell, importing and instructing users on how to use the Stamparatus contribute to direct

infringement of at least Claims 6-20 of the ’531 Patent by third parties in violation of 35 U.S.C. §

271(c).

                    COUNT IV: DIRECT INFRINGEMENT OF THE ’812 PATENT

          55.     Petunia realleges and incorporates by reference each of the preceding numbered

paragraphs as if fully set forth herein.

          56.     Stampin’ Up has directly infringed and continues to directly infringe at least Claims

1-15, 17, and 21-29 of the ’812 Patent in violation of 35 U.S.C. § 271(a) by at least offering to

sell, selling, and importing into the United States without authority, apparatuses for craftwork that


                                                   12
         Case 2:18-cv-00796-EJF Document 2 Filed 10/11/18 Page 13 of 22




include all of the limitations of at least Claims 1-15, 17, and 21-29 of the ’812 Patent, including,

but not limited to the Stamparatus.

       57.     As shown in Exhibit 4, the Stamparatus includes all the features of at least Claims

1-15, 17, and 21-29 of the ’812 Patent either literally or under the doctrine of equivalents,

including, but not limited to: (a) a base comprising a base width, a base length and gridlines; (b)

the base comprising a workspace configured to support a stampable substrate having a widthwise

edge and a lengthwise edge; (c) lengthwise and widthwise rulers located on the base; (d) widthwise

and lengthwise rigid raised side portions forming a corner having an angle of 90 degrees bordering

the workspace; (e) two clear covers with gridlines and interior surfaces configured to accept an ink

stamp that are pivotably connected to the base by hinges extending generally to the base length

and the base width to allow the covers to pivot toward and away from the workspace; (f) the use

of a foam pad to enable stamping of a crisp image; and (g) magnets and a ferromagnetic material

below the workspace to hold stampable substrates in place. See also Exhibit 5 (noting that the

product includes “2 magnets to hold the paper in place”; “Rulers on 2 sides for quick measuring”;

“Multiple hinges for more placement options”; “1 foam mat for use with photopolymer”; and “1

base with grid”); Exhibit 6.

       58.     All of the features of the ’812 Patent enable users of the MISTI stamping tool to

quickly, precisely and repeatedly apply consistent stamps to the user’s cardstock or other

stampable substrate.

       59.     Despite its knowledge of Petunia’s ’812 Patent since no later than April 4, 2018,

Stampin’ Up has sold and continues to sell the accused product in complete and reckless disregard

of Petunia’s patent rights. As such, Stampin’ Up has acted recklessly and continues to willfully,


                                                13
          Case 2:18-cv-00796-EJF Document 2 Filed 10/11/18 Page 14 of 22




wantonly, and deliberately engage in acts of infringement of the ’812 Patent, justifying an award

to Petunia of increased damages under 35 U.S.C. § 284, and attorneys’ fees and costs incurred

under 35 U.S.C. § 285.

                  COUNT V: INDUCED INFRINGEMENT OF THE ’812 PATENT

        60.     Plaintiff realleges and incorporates by reference each of the preceding numbered

paragraphs as if fully set forth herein.

        61.     By encouraging and instructing others to use the Stamparatus in a manner that

Stampin’ Up knew or should have known infringes at least Claims 16, 18-20, and 30 of the ’812

Patent, with the specific intent to bring about such acts of infringement, Stampin’ Up has induced

infringement of the ’812 Patent in violation of 35 U.S.C. § 271(b).

        62.     Use of the Stamparatus in accordance with the photographs and videos on the

Stampin’ Up website and YouTube channel and the Product Instructions directly infringes at least

Claims 16, 18-20, and 30 of the ’812 Patent. For example, with respect to Claim 18, the Product

Instructions show a rectangular card with a widthwise edge and a lengthwise edge, and, with

reference to the provided figures, the Product Instructions state: “2. Put the paper on the

Stamparatus (or on the foam mat for photopolymer stamps), lining it up in the corner (Fig. 8); 3.

Place the stamp on the paper (Fig. 9). 4. To secure the stamp to the plate, close the plate over the

stamp, press lightly, then lift up the plate (Fig. 10). . . . 6. Ink the stamp, then close the plate over

the paper (Fig. 12).”

        63.     Since at least as early as Stampin’ Up’s receipt of Petunia’s April 4, 2018 letter,

Stampin’ Up has had actual knowledge of the ’812 Patent and knowledge that the Stamparatus and

use thereof in accordance with Stampin’ Up’s instructions, infringes at least Claims 16, 18-20, and


                                                   14
         Case 2:18-cv-00796-EJF Document 2 Filed 10/11/18 Page 15 of 22




30 of the ’812 Patent.

        64.     Notwithstanding Stampin’ Up’s actual knowledge of the ’812 Patent, Stampin’ Up

continues to promote the Stamparatus on its website and instructs users on how to use the

Stamparatus in a way that infringes at least Claims 16, 18-20 and 30 of the ’812 Patent.

        65.     Stampin’ Up has engaged in these activities with the specific intent to cause acts

which it knows or should know would constitute direct infringement of at least Claims 16, 18-20

and 30 of the ’812 Patent by such third parties, including users of the Stamparatus and Stampin’

Up’s demonstrators.

        66.     Accordingly, Stampin’ Up has and/or continues to actively induce infringement of

the ’812 Patent by at least encouraging and instructing persons located in the United States to use

the Stamparatus in a manner that infringes at least Claims 16, 18-20, and 30 of the ’812 Patent

under 35 U.S.C. § 271(b).

        67.     Stampin’ Up’s past and/or ongoing inducement with specific intent to bring about

such infringement and knowledge that infringement of at least Claims 16, 18-20, and 30 of the

’812 Patent will take place subjects Stampin’ Up to liability as an indirect infringer for induced

infringement.

        COUNT VI: CONTRIBUTORY INFRINGEMENT OF THE ’812 PATENT

        68.     Plaintiff realleges and incorporates by reference each of the preceding numbered

paragraphs as if fully set forth herein.

        69.     The Stamparatus stamp positioning tool offered for sale, sold and/or imported by

Stampin’ Up constitutes a material part of invention recited in at least Claims 16, 18-20, and 30 of

the ’812 Patent.


                                                15
         Case 2:18-cv-00796-EJF Document 2 Filed 10/11/18 Page 16 of 22




        70.       The Stamparatus stamp positioning tool offered for sale, sold and/or imported by

Stampin’ Up is not a staple article or commodity of commerce suitable for substantial non-

infringing use.

        71.       The Stamparatus has no substantial non-infringing uses, and is described by

Stampin’ Up as a tool “created by stampers for stampers” and a “must-have tool for all stampers.”

        72.       Moreover, at least as a result of having been placed on notice of the ’812 Patent by

Petunia, Stampin’ Up knows that the Stamparatus is especially made or especially adapted for

use in a manner that infringes at least Claims 16, 18-20, and 30 of the ’812 Patent as shown in

Exhibit 4.

        73.       Accordingly, Stampin’ Up’s activities of manufacturing, using, selling, offering to

sell, importing and instructing users on how to use the Stamparatus contribute to direct

infringement of at least Claims 16, 18-20 and 30 of the ’812 Patent by third parties in violation of

35 U.S.C. § 271(c).

              COUNT VII: DIRECT INFRINGEMENT OF THE ’875 PATENT

        74.       Petunia realleges and incorporates by reference each of the preceding numbered

paragraphs as if fully set forth herein.

        75.       Stampin’ Up has directly infringed and continues to directly infringe at least Claims

1-15, 17, and 21-29 of the ’875 Patent in violation of 35 U.S.C. § 271(a) by at least offering to

sell, selling, and importing into the United States without authority, apparatuses for craftwork that

include all of the limitations of at least Claims 1-15, 17, and 21-29 of the ’875 Patent, including,

but not limited to the Stamparatus.




                                                   16
         Case 2:18-cv-00796-EJF Document 2 Filed 10/11/18 Page 17 of 22




       76.     As shown in Exhibit 4, the Stamparatus includes all the features of at least Claims

1-15, 17, and 21-29 of the ’875 Patent either literally or under the doctrine of equivalents,

including, but not limited to: (a) a base comprising a base width, a base length and gridlines; (b)

the base comprising a workspace configured to support a stampable substrate having a widthwise

edge and a lengthwise edge; (c) lengthwise and widthwise rulers located on the base; (d) widthwise

and lengthwise rigid raised side portions forming a corner having an angle of 90 degrees and

bordering the workspace; (e) two clear covers with gridlines and interior surfaces configured to

accept an ink stamp that are pivotably connected to the base to allow the covers to pivot toward

and away from the workspace; (f) the use of a foam pad to enable stamping of a crisp image; and

(g) magnets and a ferromagnetic material below the workspace to hold stampable substrates in

place. See also Exhibit 5 (noting that the product includes “2 magnets to hold the paper in place”;

“Rulers on 2 sides for quick measuring”; “1 foam mat for use with photopolymer”; and “1 base

with grid”); Exhibit 6.

       77.     All of the features of the ’875 Patent enable users of the MISTI stamping tool to

quickly, precisely and repeatedly apply consistent stamps to the user’s cardstock or other

stampable substrate.

       78.     Despite its knowledge of Petunia’s ’875 Patent since no later than April 4, 2018,

Stampin’ Up has sold and continues to sell the accused product in complete and reckless disregard

of Petunia’s patent rights. As such, Stampin’ Up has acted recklessly and continues to willfully,

wantonly, and deliberately engage in acts of infringement of the ’875 Patent, justifying an award

to Petunia of increased damages under 35 U.S.C. § 284, and attorneys’ fees and costs incurred

under 35 U.S.C. § 285.


                                                17
         Case 2:18-cv-00796-EJF Document 2 Filed 10/11/18 Page 18 of 22




              COUNT VIII: INDUCED INFRINGEMENT OF THE ’875 PATENT

        79.     Plaintiff realleges and incorporates by reference each of the preceding numbered

paragraphs as if fully set forth herein.

        80.     By encouraging and instructing others to use the Stamparatus in a manner that

Stampin’ Up knew or should have known infringes at least Claims 16, 18-20, and 30 of the ’875

Patent, with the specific intent to bring about such acts of infringement, Stampin’ Up has induced

infringement of the ’875 Patent in violation of 35 U.S.C. § 271(b).

        81.     Use of the Stamparatus in accordance with the photographs and videos on the

Stampin’ Up website and YouTube channel and the Product Instructions directly infringes at least

Claims 16, 18-20, and 30 of the ’875 Patent. For example, with respect to Claim 18, the Product

Instructions show a rectangular card with a widthwise edge and a lengthwise edge, and, with

reference to provided figures, the Product Instructions state: “2. Put the paper on the Stamparatus

(or on the foam mat for photopolymer stamps), lining it up in the corner (Fig. 8); 3. Place the stamp

on the paper (Fig. 9). 4. To secure the stamp to the plate, close the plate over the stamp, press

lightly, then lift up the plate (Fig. 10). . . . .6. Ink the stamp, then close the plate over the paper

(Fig. 12).”

        82.     Since at least as early as Stampin’ Up’s receipt of the April 4, 2018 letter, Stampin’

Up has had actual knowledge of the ’875 Patent and knowledge that the Stamparatus and use

thereof in accordance with Stampin’ Up’s instructions, infringes at least Claims 16, 18-20, and 30

of the ’875 Patent.

        83.     Notwithstanding Stampin’ Up’s actual knowledge of the ’875 Patent, Stampin’ Up

continues to promote the Stamparatus on its website and instructs users on how to use the


                                                  18
         Case 2:18-cv-00796-EJF Document 2 Filed 10/11/18 Page 19 of 22




Stamparatus in a way that infringes at least Claims 16, 18-20, and 30 of the ’875 Patent.

        84.       Stampin’ Up has engaged in these activities with the specific intent to cause acts

which it knows or should know would constitute direct infringement of at least Claims 16, 18-20,

and 30 of the ’875 Patent by such third parties, including users of the Stamparatus and Stampin’

Up’s demonstrators.

        85.       Accordingly, Stampin’ Up has and/or continues to actively induce infringement of

the ’875 Patent by at least encouraging and instructing persons located in the United States to use

the Stamparatus in a manner that infringes at least Claims 16, 18-20, and 30 of the ’875 Patent

under 35 U.S.C. § 271(b).

        86.       Stampin’ Up’s past and/or ongoing inducement with specific intent to bring about

such infringement and knowledge that infringement of at least Claims 16, 18-20, and 30 of the

’875 Patent will take place subjects Stampin’ Up to liability as an indirect infringer for induced

infringement.

        COUNT IX: CONTRIBUTORY INFRINGEMENT OF THE ’875 PATENT

        87.       Plaintiff realleges and incorporates by reference each of the preceding numbered

paragraphs as if fully set forth herein.

        88.       The Stamparatus stamp positioning tool offered for sale, sold and/or imported by

Stampin’ Up constitutes a material part of invention recited in at least Claims 16, 18-20, and 30 of

the ’875 Patent.

        89.       The Stamparatus stamp positioning tool offered for sale, sold and/or imported by

Stampin’ Up is not a staple article or commodity of commerce suitable for substantial non-

infringing use.


                                                  19
         Case 2:18-cv-00796-EJF Document 2 Filed 10/11/18 Page 20 of 22




       90.     The Stamparatus has no substantial non-infringing uses, and is described by

Stampin’ Up as a tool “created by stampers for stampers” and a “must-have tool for all stampers.”

       91.     Moreover, at least as a result of having been placed on notice of the ’875 Patent by

Petunia, Stampin’ Up knows that the Stamparatus is especially made or especially adapted for

use in a manner that infringes at least Claims 16, 18-20, and 30 of the ’875 Patent as shown in

Exhibit 4.

       92.     Accordingly, Stampin’ Up’s activities of manufacturing, using, selling, offering to

sell, importing and instructing users on how to use the Stamparatus contribute to direct

infringement of at least Claims 16, 18-20, and 30 of the ’875 Patent by third parties in violation of

35 U.S.C. § 271(c).

                            WILLFUL PATENT INFRINGEMENT

       93.     Defendant’s infringement of the Patents-in-Suit as set forth in Counts I - IX has

directly caused substantial monetary harm to Petunia in an amount to be proven at trial, including

lost profits on the sale of Petunia’s MISTI stamping tool and accessories specially designed for

use with the MISTI stamping tool, such as replacement magnets and carrying bags.

       94.     Defendant’s infringement of the Patents-in-Suit as set forth in Counts I - IX has

caused Petunia damages for which Petunia has no adequate remedy at law, including but not

limited to price erosion relating to Petunia’s sales of its MISTI stamping tool product, and will

continue to damage Petunia unless enjoined by this Court.

       95.     On information and belief, Defendant’s infringement of the Patents-in-Suit has

been willful, deliberate, and with full knowledge that the sale, offer for sale, use and importation

into the United States of the Stamparatus infringes at least Claims 1-20 of the ’531 Patent, at least


                                                 20
            Case 2:18-cv-00796-EJF Document 2 Filed 10/11/18 Page 21 of 22




Claims 1-30 of the ’812 Patent, and at least Claims 1-30 of the ’875 Patent, justifying the award

to Petunia of damages three times the amount found or assessed, in accordance with 35 U.S.C.

§ 284.

          96.    Defendant has sold and continues to sell the Stamparatus despite knowledge of the

Patents-in-Suit and Petunia’s threats of infringement.

          97.    Defendant’s willful infringement of the Patents-in-Suit renders this an exceptional

case, justifying an award to Petunia of its reasonable attorney fees in accordance with 35 U.S.C.

§ 285.

                                     PRAYER FOR RELIEF

          WHEREFORE, Petunia respectfully prays for judgment in its favor granting the following

relief:

          (a)    A finding that Defendant has directly infringed, induced others to infringe, and/or

contributorily infringed one or more claims of the Patents-in-Suit;

          (b)    An award of damages pursuant to 35 U.S.C. § 284 adequate to compensate Petunia

for Defendant’s infringement of one or more claims of the Patents-in-Suit, including both pre-

judgment and post-judgment interest and costs as fixed by the Court and lost profits on the MISTI

stamping tool and accessories;

          (c)    A finding that Defendant’s infringement of one or more claims of the Patents-in-

Suit has been willful;

          (d)    An increase in the damages to be awarded to Petunia of three times the amount

found by the jury or assessed by the Court;




                                                 21
          Case 2:18-cv-00796-EJF Document 2 Filed 10/11/18 Page 22 of 22




        (e)     A declaration that this is an exceptional case within the meaning of 35 U.S.C. § 285,

and a corresponding award of Petunia’s reasonable attorney fees incurred in connection with the

litigation;

         (f)    An order permanently enjoining Defendant and its respective officers, agents,

servants, employees, representatives, independent contractors, attorneys, licensees, successors,

and assigns, and those persons in active concert or participation with any of them, from directly

infringing, contributorily infringing, and inducing the infringement of the Patents-in-Suit,

including making, using, offering to sell, or selling in the United States, or importing into the

United States Defendant’s Stamparatus stamp positioning tool;

         (g)    In the event a permanent injunction preventing future acts of infringement is not

granted, an order requiring Defendant to pay to Petunia an ongoing royalty for its continued

infringement with periodic accountings; and

         (h)    Such other and further relief as this Court may deem just and proper.

                                         JURY DEMAND

        Pursuant to Federal Rule of Civil Procedure 38(b), Petunia hereby demands a trial by jury

on all issues so triable.

        DATED this 11th day of October, 2018.


                                              By:     /s/ Lara A. Swensen
                                                      Brent O. Hatch
                                                      Lara A. Swensen
                                                      HATCH, JAMES & DODGE, P.C.

                                                      Stephan R. Wright
                                                      Shane V. Cortesi
                                                      THE LAW OFFICE OF SHANE V. CORTESI

                                                      Counsel for Plaintiff My Sweet Petunia

                                                 22
